I am quite fully in accord with Justice FEAD'S interpretation of the statute as applied to the facts herein and the manner in which he states a trial court should apply it; but I cannot agree that this record does not disclose equities existing in defendant's favor. The price bid at the foreclosure sale is clearly inadequate. It is a fair inference from the record that defendant could neither pay nor refinance the mortgage debt at the time the circuit judge granted an extension. The extension affords defendant a possibility of relieving himself either wholly or partially from a deficiency decree which will result from an inadequate sales price. It is within the equitable powers of the court to grant this opportunity. I think it appears from the record that the circuit judge acted within the scope of the statute in fixing the conditions upon which the extension was granted. Except for the pending appeal, the whole matter is still under the control of the circuit judge. No justification for the intervention of this court appears.
Order affirmed.
WIEST, J., concurred with NORTH, J. *Page 661